                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

         DOUGLAS JACKSON,
                                                    Case No. 15-cv-11622
                Petitioner,
                                               UNITED STATES DISTRICT COURT
                    v.
                                                          JUDGE
                                                    GERSHWIN A. DRAIN
              LES PARISH,

            Respondent.
   ______________                     /

       OPINION AND ORDER DENYING THE MOTION FOR THE
                APPOINTMENT OF COUNSEL [#85]

      Douglas Jackson (“Petitioner”) filed a petition for writ of habeas corpus with

this Court pursuant to 28 U.S.C. § 2254. On September 20, 2019, this Court held

the petition in abeyance and administratively closed the case so that petitioner could

complete state post-conviction proceedings in the state courts where he was

attempting to exhaust additional claims. ECF No. 84.

      Petitioner has now filed a motion for the appointment of counsel, which is

DENIED.

      There is no constitutional right to counsel in habeas proceedings. Cobas v.

Burgess, 306 F. 3d 441, 444 (6th Cir. 2002). The decision to appoint counsel for a

federal habeas petitioner is within the discretion of the court and is required only

where the interests of justice or due process so require. Mira v. Marshall, 806 F. 2d


                                          1
636, 638 (6th Cir. 1986). Since petitioner has failed to exhaust his state court

remedies, he is not entitled at this time to the appointment of counsel to assist him

with his habeas petition. See e.g. Villeneuve v. Romanowski, No. 2:14-CV-13768,

2015 WL 4429733, at * 5 (E.D. Mich. July 20, 2015)(citing Dupree v. Jones, 281 F.

App’x. 559, 561 (7th Cir. 2008)(unpublished)). Moreover, a trial court in Michigan

is authorized to appoint counsel for the petitioner to assist him with his post-

conviction proceedings. See M.C.R. 6.505; see also Nasr v. Stegall, 978 F. Supp.

714, 717 (E.D. Mich. 1997). Petitioner should therefore direct his request for the

appointment of post-conviction counsel to the Wayne County Circuit Court.

      The motion for the appointment of counsel is therefore DENIED.

      IT IS SO ORDERED.

Dated:       October 9, 2019
                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, October 9, 2019, by electronic and/or ordinary mail.

                                       s/Teresa McGovern
                                       Case Manager




                                         2
